NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5908-17T2

PAUL YOON and
STEVE YOON,

          Plaintiffs-Appellants,

v.

ISSAC EFFAH,

     Defendant-Respondent.
_____________________________

                   Argued June 25, 2019 – Decided July 10, 2019

                   Before Judges Rothstadt and Suter.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Docket No. L-3609-16.

                   David M. Wasserman argued the cause for appellants
                   (Andrew Park PC, attorneys; David M. Wasserman, on
                   the brief).

                   Glenis Laurel Perez argued the cause for respondent
                   (Cooper Maren Nitsberg Voss & DeCoursey, attorneys;
                   Glenis Laurel Perez, of counsel and on the brief).

PER CURIAM
      Plaintiffs Paul and Steve Yoon appeal the August 28, 2018 order that

dismissed their personal injury complaint for failure to satisfy the limitation on

lawsuit threshold (verbal threshold).1       We vacate the order on procedural

grounds without addressing the merits of the verbal threshold issues. The trial

court erred by dismissing the complaint based on defendant's in limine motions

that did not provide plaintiffs with time to respond. We remand this case to the

trial court to set an appropriate motion schedule to hear two issues raised by

defendant: whether Paul 2 is subject to the verbal threshold for this accident and

whether plaintiffs' complaint should be dismissed for failure to satisfy the verbal

threshold.




1
  The order also dismissed for lack of standing a claim for damages to the motor
vehicle that Paul was driving in the accident. The vehicle was owned by his
father, who was not a party to the case. Plaintiffs do not challenge this portion
of the order. Because the issue was not raised in their merits brief, it is deemed
waived. Gormley v. Wood-El, 218 N.J. 72, 95 n.8 (2014); Drinker Biddle v.
N.J. Dep't of Law & Pub. Safety, Div. of Law, 421 N.J. Super. 489, 496 n.5
(App. Div. 2011) (noting that claims not addressed in merits brief are deemed
abandoned). See Pressler & Verniero, Current N.J. Court Rules, cmt. 5 on R.
2:6-2 (2019).
2
 We refer to plaintiffs by their first names because they share the same surname.
This is simply to avoid confusion.



                                                                           A-5908-17T2
                                         2
      Paul was driving his father's vehicle when the accident occurred. He was

a student at a college in Rhode Island. He did not maintain his own private

passenger automobile insurance policy. Paul testified in his deposition that he

resided with his father and other family members. Defendant contended that

Paul was subject to the verbal threshold as a resident and immediate family

member of his father, who had an automobile insurance policy that included the

verbal threshold. 3

      Steve, who is Paul's cousin, was a passenger in the car Paul was driving.

He lived with his mother, who was insured by a policy that included the verbal

threshold. He did not have his own automobile insurance policy.         No one

disputed that the verbal threshold applied to Steve's claim.

      In February 2016, plaintiffs filed a personal injury lawsuit against

defendant Issac Effah, who was the other driver in the accident. Both plaintiffs



3
   The verbal threshold "is a cost-containment measure that provides lower
premium payments in exchange for a limitation on the insured's right to sue for
noneconomic damages." Agha v. Feiner, 198 N.J. 50, 60 (2009) (citing
DiProspero v. Penn, 183 N.J. 477, 480-81 (2005)). A plaintiff who is subject to
the verbal threshold is not eligible to recover noneconomic damages such as pain
and suffering, impairment, disability, and loss of enjoyment of life, unless he
has sustained bodily injury of a type that qualifies under the statute. See
N.J.S.A. 39:6A-8(a). To vault the threshold, a plaintiff must prove he suffered
a permanent injury through objective, credible medical evidence. Agha, 198
N.J. at 60-61.
                                                                        A-5908-17T2
                                        3
alleged they sustained neck and back injuries from the accident.           One of

defendant's affirmative defenses was that plaintiffs failed to satisfy the verbal

threshold. When discovery closed on April 11, 2018, plaintiffs had not served

their expert's reports, although plaintiffs' depositions were finished and written

discovery had been exchanged.

      One day before the scheduled arbitration, plaintiffs served two reports

from Ningning He, M.D., regarding her examinations of Paul and Steve. Dated

two months earlier, the reports said that Steve sustained a neck and back sprain

and strain, lumbar radiculitis and spondylosis, all of which were "causally

related" to the motor vehicle accident. Steve's MRI reportedly showed a disc

herniation at C4-C5 and bulging discs at other levels of the cervical spine. Paul's

examination showed similar results, but included the additional finding of

cervical spondylosis. His MRI reportedly showed disc herniations at L3-L4, L4-

L5 and L5-S1, and bulging discs in the cervical spine.

      When the case did not resolve at arbitration, defendant filed a motion to

bar Dr. He's reports because they had been served after the close of discovery.

Plaintiffs did not respond to the motion. On May 25, 2018, the court entered an




                                                                           A-5908-17T2
                                        4
order under Rule 4:17-7 that barred Dr. He from testifying and barred plaintiffs

from using or referencing Dr. He's medical records at trial.4

      On the trial date in July 2018, both parties made in limine motions.

Defendant asked for an order determining that Paul's claim was subject to the

verbal threshold. He contended that N.J.S.A. 39:6A-8.1 applied to require

application of the verbal threshold because Paul did not have his own insurance

and was a resident with, and an immediate family member of, his father, who

was covered by an insurance policy that included the verbal threshold. Although

Paul testified in his deposition that he resided with his father, plaintiffs argued

there was a question about this because he was a student at a college in Rhode

Island.

      The trial court found that the verbal threshold applied because Paul did

not have his own insurance and, based on his deposition testimony, was residing

with his father. The court considered that college was just a "temporary re-

location for the most part." Citing Montemayor v. Signorelli, 339 N.J. Super.

482, 487-89 (App. Div. 2001), the court found Paul could be covered by his

father's insurance even though he was an adult.


4
  We are not able to read the court's handwritten notation on this order because
of the poor quality of the copy in the appendix.


                                                                           A-5908-17T2
                                        5
       Plaintiffs made an in limine application to vacate the May 25, 2018 order

that barred them from presenting Dr. He's testimony or her medical records at

trial. They claimed they had not gotten notice of defendant's motion or the May

25, 2018 order because of an error in the court's e-filing system. They asked the

court to vacate the May 25, 2018 order based on a lack of service. Defendant

opposed the motion, arguing that he had forwarded a copy of the motion to

plaintiffs' counsel. He claimed he would be prejudiced were the testimony

permitted and asked to be able to provide a supplemental report from his expert

prior to trial.

       The trial court found that the motion was not mailed electronically to

plaintiffs' law firm. It vacated its prior order, finding that Dr. He's reports were

admissible because otherwise "the interest of justice and potential detriment to

. . . plaintiff would be significant."5      The court indicated it would allow

defendant's counsel time to prepare a supplemental report.

       Defendant's counsel immediately moved in limine to dismiss plaintiffs'

noneconomic claims, arguing that based on Dr. He's reports, neither plaintiff



5
   Defendant did not cross-appeal from this order. As such, defendant waived
any challenge to it on remand. See State v. Elkwisni, 190 N.J. 169, 175 (2007)
(to obtain relief from a judgment, respondent must file a cross-appeal); see also
Pressler & Verniero, Current N.J. Court Rules, cmt. 2 on R. 2:3-4 (2019).
                                                                            A-5908-17T2
                                         6
satisfied the verbal threshold. Defendant contended the reports did not allege

that plaintiffs sustained permanent injuries from the accident. There was no

certification of permanency. Counsel argued that Dr. He did not personally

examine the MRI films of either plaintiff.      Plaintiffs' counsel opposed the

motion. He argued the MRI findings and plaintiffs' medical treatment indicated

they had suffered permanent injuries that required consideration by a jury.

      The court conferenced with counsel in chambers. When it returned to the

record, the court dismissed the noneconomic claims, finding that plaintiffs had

not satisfied the verbal threshold. Although the court was aware that Seoung

Ouk Cho v. Trinitas Reg'l Med. Ctr., 443 N. J. Super. 461 (App. Div. 2015),

"discourage[ed] in limine motions that are dispositive at the time of trial," it

found nonetheless that defendant was within his "right" to make the in limine

motion to dismiss because of the court's order that allowed Dr. He's reports. The

reports stated that plaintiffs suffered strains and sprains. There were no "EMG

reports to support any kind of radiculopathy." The court found there was no

proof of permanent injuries through "objective credible medical evidence." The

court's order memorializing these rulings was entered August 28, 2018.

      On appeal, plaintiffs argue the trial court erred by ordering that Paul had

to satisfy the verbal threshold because there was no proof his father elected the


                                                                         A-5908-17T2
                                       7
verbal threshold, nor was there adequate proof of Paul's residence. They claim

defendant's motion to dismiss the noneconomic claims should not have been

filed as an in limine motion because they did not have adequate time to respond,

which deprived them of due process. Even if it were procedurally proper to hear

the motion, plaintiffs argue the court erred by finding they did not pierce the

verbal threshold. We agree that defendant's motions should not have been heard

as in limine motions.6

      A motion in limine is a "pretrial request that certain inadmissible evidence

not be referred to or offered at trial." Cho, 443 N.J. Super. at 470 (quoting

Black's Law Dictionary 1109 (9th ed. 2009)). When filed on the eve of trial, it

"is permissible only when it addresses preliminary or evidentiary issues." L.C.

v. M.A.J., 451 N.J. Super. 408, 411 (App. Div. 2017).           Even then, such

applications are "disfavor[ed]," Cho, 443 N.J. Super. at 470, and "should be

heard 'only sparingly.'" L.C., 451 N.J. Super. at 411 (quoting Bellardini v.

Krikorian, 222 N.J. Super. 457, 464 (App. Div. 1988)). A motion in limine is

not a "summary judgment motion that happens to be filed on the eve of trial.

When granting a motion will result in the dismissal of a plaintiff's case or the



6
  We express no opinion on whether the verbal threshold applies to Paul's claim
for noneconomic damages or whether plaintiffs satisfied that threshold.
                                                                          A-5908-17T2
                                        8
suppression of defendant's defenses, the motion is subject to Rule 4:46, the rule

that governs summary judgment motions." Cho, 443 N.J. Super. at 471. The

motion must comply with applicable timelines. Summary judgment motions

require twenty-eight days' notice and must be returnable at least thirty days

before trial. R. 4:46-1.

      Defendant asked to dismiss plaintiffs' noneconomic claims in an in limine

motion after the court ruled that Dr. He's reports no longer were barred. This

request was a summary judgment motion; it relied on reports that were not part

of the pleadings and requested dismissal of certain claims. See R. 4:46-1.

Plaintiffs did not receive the required twenty-eight days' notice.

      The situation was not "extraordinary" as contemplated by Cho.             As

plaintiffs noted, defendant likely could have filed a motion for summary

judgment on the same grounds during the time when Dr. He's reports were barred

because, at that point, plaintiffs lacked an expert to prove causation. When faced

with the in limine motion to dismiss, the court could have chosen not to hear the

motion or required that it be filed with the required notice and opportunity to

respond. By hearing the motion on the morning of trial, plaintiffs had no

opportunity to prepare a response.




                                                                          A-5908-17T2
                                        9
      The procedure also precluded meaningful appellate review. It is not clear

what evidence was presented to the court for its consideration. We do not know

if all of the items in the appendix were part of the record before the court when

the motion was made because the motion was made orally. We do not know

what was discussed or agreed on in chambers because no record of that

conference was made thereafter by the trial court. Without any of this, we

cannot know with certainty what the court considered and relied on in making

its decision.

      The same problem exists regarding the trial court's order that the verbal

threshold should apply to Paul's noneconomic claims. There was nothing that

precluded defendant from asking for a resolution of that issue at some point in

time prior to the morning of trial. More importantly, because this relief was

requested orally, it is not clear what evidence the court considered, what was

known about where Paul resided or whether there was competent evidence that

his father's policy included the verbal threshold. Plaintiffs should have had the

opportunity to show the court such evidence as they had, before the court

determined that the verbal threshold applied.

      Vacated and remanded for further proceeding consistent with our opinion.

We do not retain jurisdiction.


                                                                         A-5908-17T2
                                      10